UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):June 3, 2008 TAUBMAN CENTERS, INC. (Exact Name of Registrant as Specified in its Charter) Michigan (State or Other Jurisdictionof Incorporation) 1-11530 38-2033632 (CommissionFile Number) (I.R.S. EmployerIdentification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code:(248) 258-6800 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events At the annual meeting of shareholders of Taubman Centers, Inc. (the “Company”) on May29, 2008, shareholders elected the four director nominees, ratified the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2008, and approved the 2008 Omnibus Long-Term Incentive Plan.Shareholders did not approve the shareholder proposal requesting that the Company’s Board of Directors take the necessary steps to declassify the Board.The results of the voting are shown below*: Proposal 1 — Election of Directors Nominees Term Votes For Votes Withheld Ronald W. Tysoe 2 Years 72,715,445 1,615,851 Robert S. Taubman 3 Years 72,283,395 2,047,901 Lisa A. Payne 3 Years 69,919,592 4,411,703 William U. Parfet 3 Years 72,208,943 2,122,353 Proposal 2 — Ratification of Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Abstain 74,237,244 73,330 20,719 Proposal 3 — Approval of the 2008 Omnibus Long-Term Incentive Plan Votes For Votes Against Abstain Broker Non-Votes 69,160,701 3,031,053 266,871 1,872,670 Proposal 4 — Shareholder Proposal Votes For Votes Against Abstain Broker Non-Votes 39,111,766 33,072,553 274,306 1,872,670 *For Proposal 1, the four nominees receiving the most votes cast were elected as directors.Proposals 2, 3, and 4 required the affirmative vote of 66⅔% of the outstanding voting shares for approval; the total outstanding voting shares as of the record date, April 7, 2008, were 79,332,767 shares. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 3, 2008 TAUBMAN CENTERS, INC. By: /s/ Lisa A. Payne Lisa A. Payne Vice Chairman and Chief Financial Officer
